Citation Nr: 1120885	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent for urethral stricture, to include a claim for separate compensable evaluations for symptoms of testicular pain and nerve pain (pudendal nerve impingement).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran contends that he has additional symptoms of his service-connected disability.  In his claim in 2006, the Veteran stated he had nerve blockage.  The claim for symptoms of nerve blockage was interpreted by the RO as part of a claim for service connection for heart failure.  In his February 2008 substantive appeal, the Veteran specified that he had testicular pain and nerve damage.  The Veteran's representative has clarified that the Veteran is attempting to seek an increased evaluation for the service-connected disability on the basis of symptoms of epididymitis and of pudendal nerve impingement.  The representative contends that separate, compensable evaluations should be assigned for these symptoms, or, alternatively, that these symptoms are disabilities which are secondary to the service-connected disability.  Therefore, the claim on appeal is more accurately stated as noted on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim is not limited to the diagnosis identified by the Veteran).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to assess the current severity of his service-connected urethral stricture was in October 2006.  The Board is unable to determine whether this evidence reflects the Veteran's current level of severity of disability since this examination was conducted nearly 5 years ago.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected left knee disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, the examination should address the contentions that testicular pain and nerve pain are manifestations of, residuals of, or secondary to the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice regarding his claims that testicular pain and nerve pain (pudendal nerve impingement) are symptoms of or secondary to his service-connected disability, including notice governing service connection on the basis that a claimed disorder is etiologically related to, secondary to, or aggravated by a service-connected disability or disabilities.

2.  Obtain complete VA outpatient treatment records from October 2006 to the present.

3.  Offer the Veteran an opportunity to identify any non-VA records that might be relevant to his claim.

4.  After the actions in the above paragraphs are completed, the Veteran should be scheduled for urology and neurology examination, to include any examination necessary to determine the current symptoms of chronic urethral stricture, status post dilations, and to determine the etiology of testicular pain and "nerve damage, " characterized as pudendal nerve impingement.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner(s) should review the relevant records, including records related to pudendal nerve blocks in 2006.  All indicated studies testing should be conducted.  All pertinent pathology should be noted in the examination report. 

a) The appropriate examiner(s) should describe the current symptoms of urethral stricture.  
(b) The appropriate examiner should assign a diagnosis for the Veteran's complaints of testicular pain.  For each diagnosis related to testicular pain, the examiner(s) should provide an opinion as to whether it at least as likely as not (a 50 percent, or greater, likelihood) that the disorder was incurred in service, or is secondary to or the result of service-connected recurrent urethral stricture.  
      In answering this question, the examiner must comment on the Veteran's lay statements as to   of testicular pain.  
c) The appropriate examiner should assign a diagnosis for the Veteran's complaints of nerve damage (pudendal nerve impingement).  For each diagnosis related to the complaint of nerve damage, the examiner(s) should provide an opinion as to whether it at least as likely as not (a 50 percent, or greater, likelihood) that the disorder was incurred in service, or is secondary to or the result of service-connected recurrent urethral stricture.  
      In answering this question, the examiner must comment on the Veteran's lay statements as to onset of nerve damage.  

A rationale for the opinions given should be requested.

5.  When all directed development has been conducted readjudication should be completed.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the appellant and his representative.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


